IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-41247
                         Conference Calendar



JERRY T. PARDUE,

                                          Petitioner-Appellant,

versus

N. L. CONNER, Warden,

                                          Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 5:99-CV-115
                       --------------------
                          August 24, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     Jerry T. Pardue, federal prisoner #06225-112, appeals the

district court’s dismissal of his 28 U.S.C. § 2241 petition for

writ of habeas corpus.   Pardue argues that the district court

erred in dismissing his § 2241 petition because he is actually

innocent, he was denied Due Process, and his prior § 2255 motion

was denied in the Seventh Circuit.

     Pardue’s § 2241 petition attacks alleged errors at trial.

Accordingly, his petition should have been brought as a § 2255

motion to vacate, set aside, or correct sentence.      See Tolliver

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 99-41247
                                   -2-

v. Dobre, 211 F.3d 876, 877-78 (5th Cir. 2000).     To the extent

that a certificate of appealability (COA) is required, COA is

denied.   See § 2253(c)(2).    Pardue required permission from the

Seventh Circuit before he could file a successive § 2255 motion,

and he has not obtained any such permission.      See §§ 2244, 2255.

In addition, even if Pardue had permission to file a successive

§ 2255 motion, Pardue could file it only in Illinois, and it was

improperly filed in Texas.     See § 2255.   Accordingly, the

district court properly dismissed Pardue’s petition.     Pardue’s

appeal is frivolous because it lacks any arguable basis in law or

fact, and it is dismissed as such.     See Howard v. King, 707 F.2d

215, 219-20 (5th Cir. 1983); 5th Cir. R. 42.2.     All outstanding

motions are denied.

     APPEAL DISMISSED AS FRIVOLOUS; COA DENIED; ALL OUTSTANDING

MOTIONS DENIED.